Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi et al. (US 4473762) in view of Jang (US 7525345).


    PNG
    media_image1.png
    309
    609
    media_image1.png
    Greyscale


 	With respect to claim 1, figure 18, of Iwahashi et al.  (US 4473762) discloses an apparatus comprising: a transmission gate (73,74, or 75, 76) coupled to a delay element (INVX, INVY or INVZ) and 

    PNG
    media_image2.png
    409
    403
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    357
    205
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    378
    338
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    345
    175
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    487
    331
    media_image6.png
    Greyscale

 Figures 3, 4, 7, 8 and 11 of Jang (US 7525345) discloses a similar circuit apparatus comprising: a transmission gate (figure 11; elements 10, N3, P4 ) coupled to a delay element (10) and comprising a first transistor (P4) and a second transistor (N3),  a first current source (Figure 4 elements N3’ and R2), and a first resistive element (R1), an opposite end of the first resistive element being coupled to a ground potential (here VPP would be ground); and a second node (at VH) directly coupled to a second gate of the second transistor (N3), a second current source (P4’ and R5), and a second resistive element (R4), an opposite end of the second resistive element being coupled to a power supply (VBB), the first node directly coupled to the first gate being different from and not connected to the second node directly coupled to the second gate, the first resistive element (R1) being a two-terminal element having no terminal connected to the second node, the second resistive element being another two-terminal

element (R4) having no terminal connected to the first node: wherein a voltage drop up from the ground potential is created at the first node by having the first resistive element coupled to both the ground potential and the first node thereby increasing sensitivity of the first transistor to a voltage droop in the power supply (VBB) but fails to disclose the first transistor and the second transistor both having drains shorted together to the delay element and having sources shorted together to an output; a first node directly coupled to a first gate of the first transistor.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to use the control voltage generators in Jang in the circuit of Iwahashi for the purpose of limiting swing, increasing speed and reducing power consumption as discloses in Jang (column 1, lines 25-30) as well as give a more complete description of the Iwahashi.
 	With respect to claim 2, the combination above discloses the apparatus of claim 1, wherein the delay element (INVX, INVY or INVZ) comprises transistors having drains shorted together and connected directly to the drains of the first transistor (74 or 76) and the second transistor (73 or 75).
 	With respect to claim 3, the combination above discloses the apparatus of claim 1, wherein the first resistive element (R1) is configured to cause a delay in powering on the first transistor, an amount of the delay being in direct relation to a magnitude of an increase in the ground potential.
 	With respect to claim 4, the combination above discloses the apparatus of claim 1, wherein the second resistive element (R4) is configured to cause a delay in powering on the second transistor (73 or 75) according to a decrease in the power supply (VBB).
 	With respect to claim 5, the combination above discloses the apparatus of claim 1, wherein the second resistive element (R4) is configured to cause a delay in powering on the second transistor (73 or 75), an amount of the delay being in direct relation to a magnitude of a decrease in a voltage supplied by the power supply.

 	With respect to claim 7, the combination above discloses the apparatus of claim 6, wherein: the voltage drop up is based on current from the first current source (N3’ and R2) and resistance of the first resistive element (R1); and the first transistor (74 or 76) is configured to be powered off by a logical high voltage which is greater than the logical low voltage.
 	With respect to claim 8, the combination above discloses the apparatus of claim 6, wherein the voltage drop up is configured to cause a delay in powering on the first transistor (74 or 76), an amount of the delay being in direct relation to a magnitude of an increase in the ground potential.
 	With respect to claim 9, the combination above discloses the apparatus of claim 1, wherein: the second transistor (73 or 75) is configured to be powered on by a logical high voltage supplied by the power supply (VBB); and the second resistive element (R4) is configured to cause the second gate to receive a voltage drop down from the power supply (VBB), so as to be less than the logical high voltage.
 	With respect to claim 10, the combination above discloses the apparatus of claim 9, wherein: the voltage drop down is based on current from the second current source (P4’ and R5) and resistance of the second resistive element (R4); and the second transistor (73 or 75) is configured to be powered off by a logical low voltage which is less than the logical high voltage.
 	With respect to claim 11, the combination above discloses the apparatus of claim 9, wherein the voltage drop down is configured to cause a delay in powering on the second transistor (73 or 75), an amount of the delay being in direct relation to a magnitude of a decrease in the power supply.
 	With respect to claim 12, the combination above discloses a method comprising: providing a transmission gate (73, 74 or 75, 76) coupled to a delay element (INVX, INY or INVZ), the transmission 
 	With respect to claim 13, the combination above discloses the method of claim 12, wherein the delay element (INVX, INVY or INVZ) comprises transistors having drains shorted together and connected directly to the drains of the first transistor and the second transistor.
 	With respect to claim 14, the combination above discloses the method of claim 12, wherein the first resistive element (R1) is configured to cause a delay in powering on the first transistor (74 or 76 ), an amount of the delay being in direct relation to a magnitude of an increase in the ground potential.
 	With respect to claim 15, the combination above discloses the method of claim 12, wherein the second resistive element (R4) is configured to cause a delay in powering on the second transistor according to a decrease in the power supply.
 	With respect to claim 16, the combination above discloses the method of claim 12, wherein the second resistive element (R4) is configured to cause a delay in powering on the second transistor, an 
 	With respect to claim 17, the combination above discloses the method of claim 12, wherein: the first transistor (74 or 76) is configured to be powered on by a logical low voltage supplied by the ground potential; and the first resistive element (R1) is configured to cause the first gate to receive a voltage drop up from the ground potential, so as to be greater than the logical low voltage.
 	With respect to claim 18, the combination above discloses the method of claim 17, wherein: the voltage drop up is based on current from the first current source (N3’ and r2) and resistance of the first resistive element (R1); the first transistor is configured to be powered off by a logical high voltage which is greater than the logical low voltage; and the voltage drop up is configured to cause a delay in powering on the first transistor, an amount of the delay being in direct relation to a magnitude of an increase in the ground potential.
 	With respect to claim 19, the combination above discloses the method of claim 12, wherein: the second transistor (73 or 75) is configured to be powered on by a logical high voltage supplied by the power supply; the second resistive element (R4) is configured to cause the second gate to receive a voltage drop down from the power supply, so as to be less than the logical high voltage, the voltage drop down is based on current from the second current source (P4’ and R5) and resistance of the second resistive element (R4); the second transistor is configured to be powered off by a logical low voltage which is less than the logical high voltage; and the voltage drop down is configured to cause a delay in powering on the second transistor (73 or 75), an amount of the delay being in direct relation to a magnitude of a decrease in the power supply.
 	With respect to claim 20, the combination above discloses an apparatus comprising: a delay element (INVX or INVY) having two transistors (71 and 72) coupled together; a transmission gate (M1-73 and 74 or 75 and 76) coupled to the delay element and comprising a first transistor (74 or76) and a .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842